DETAILED ACTION
This is in reference to communication received 04 December 2020. Cancellation of claims 6, 10, 16 and 20 is acknowledged. Claims 1-5, 7-9, 11-15 and 17-19 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, 11-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 11 recites, “managing targeted communication to a plurality of user devices”, however, in the body of claims, applicant’s claims “transmitting a graphical user interface to an administrator device for presenting at least one user data (i.e. user data of only one user) associated with the at least one user device and receiving a communication policy”. However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming to get communication policy from the administrator, one at a time for each of the plurality of users, or, applicant is claiming to apply the received communication policies for all of the plurality of users for target marketing, or applicant is claiming something else. Appropriate correction is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11-15 and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1-5, 7-9, 11-15 and 17-19 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 11, representative of claim 1 is directed towards a method, which is a statutory category of invention. Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. The limitations that set forth the abstract idea recites:
When information related to a user interaction is received along with certain identifying information related to the user interaction, received information is made available to an administrator to inquire about policies to consider in communication with the user. Received information is analyzed to determine data including contact data related to the user, and based on the determined user data and the policy received from the administrator, a target communication (e.g. an advertisement) is generated using some predefined layout and provided to the user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components to perform target marketing. Accordingly, the claim recites an abstract idea.

The judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element – communication device, network device (e.g. router), graphical user interface, administrator device, user device (e.g. mobile device), a processing device. A plain reading of Figures 1 and 8 and associated descriptions in at least paragraphs [0031] – [0048] reveals that devices may be general purpose processors suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The devices in all the steps are recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, claim 11 is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer device communicatively coupled to a network using some commercially available networking technology like NFC. Bluetooth. Wi-Fi, cellular or satellite communication channel,  to perform the steps of “receiving along with certain identifying information related to the user interaction, making the received information available to an administrator to inquire about policies to consider in communication with the user; analyzing the received information to determine data including contact data related to the user, and based on the determined user data and the policy received from the administrator, generating and transmitting a target communication (e.g. an 
Dependent claims 2-5, 7-9, 12-15 and 17-19, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance
in claims 4 and 14, the limitations “transmitting a prompt to the at least one user device over the wireless communication channel; receiving the at least one user data from the at least one user device over the wireless communication channel; and providing at least one communication service to the at least one user device based on receiving the at least one user data over the wireless communication channel”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components for gathering data from the user.
in claims 8 and 18, the limitations “receiving time indicator associated with the interaction data” under the broadest reasonable interpretation, are further refinements of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors to meet the administrator’s targeting parameter conditions to make a determination whether the generated targeted communication should be transmitted to the user device. Accordingly, the claim recites an abstract idea

In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abou-Rizk et al. US Patent 8,510,773 in view of Frank et al. US Publication 2007/0264968.

Regarding claims 1 and 11, Abu-Rizk teaches system and method for providing targeted advertising and content delivery to mobile devices. Abou-Rizk teaches managing targeted communication to a plurality of user device (Abou-Rizk, facilitating providing content from publishers to users based on user targeted criteria) [Abou-Rizk, col. 2, lines 48-50] comprising:
a communication device [Abou-Rizk, Fig. 2 and associated disclosure];
a processing device [Abou-Rizk, Fig. 2 and associated disclosure];
a storage device [Abou-Rizk, Fig. 2 and associated disclosure]; 
receiving, using the communication device, interaction data from a network device associated with a location, wherein the network device is configured for communicating with at least one user device over a wireless communication channel, wherein the interaction data is generated based on the communicating (Abou-Rizk, Ad delivery subsystems may be configured to interface with carriers or other providers through an interface (communication device …. ad communication device may be configured to receive ; 
receiving, using the communication device, a network device identifier from the network device (Abou-Rizk, advertising from publisher and their associated advertisers via the mobile Internet, including providing micro-advertising based on user-tailored criteria as well as by user location (location of the user communicating via a communication device is received to be able to provide advertising based on user-tailored criteria as well as by user location), and Abou-Rizk further teaches that for these publishers to maximize value and provide the most relevant content, they need to be able to access and partner with multiple mobile carriers who have the ability to provide location data) [Abou-Rizk, col. 4, lines 64-67; col. 7, lines 17-20]; 
transmitting, using the communication device, a graphical user interface to an administrator device, wherein the graphical user interface is configured for presenting at least one user data associated with the at least one user device and receiving a communication policy (Abou-Rizk, local advertisers, national advertisers and/or ad agencies may be provided with one or more interfaces to ad management network module …. Selection criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest at an appropriate time and location, Any or all of these criteria may be used to generate the particular ad) [Abou-Rizk, col. 10, lines 18-28]; 
receiving, using the communication device, the communication policy from the administrator device associated with the location, wherein the communication policy is based on the location (Abou-Rizk, local advertisers, national advertisers and/or ad agencies may be provided with one or more interfaces to ad management network module …. selection criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest at an appropriate time and location, Any or all of these criteria may be used to generate the particular ad) [Abou-Rizk, col. 10, lines 18-28]; 
determining, using a processing device, a location of the network device based on the network device identifier (Abou-Rizk, Selection criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest at an appropriate time and location (location of the user is determined for generating the particular ad) [Abou-Rizk, col. 10, lines 18-28]; 
analyzing, using the processing device, the interaction data (Abou-Rizk, temporal information (such as time of day and/or time user accesses particular mobile decice features or functions (user interaction) …. for selecting an ad) [Abou-Rizk, col 19, lines 33-42]; 
determining, using the processing device, the at least user data associated with the at least one user device based on the analyzing, wherein the at least one user data comprises at least one contact data (Abou-Rizk, selecting of an ad is based on temporal information (such as time of day and/or time user accesses particular mobile device features or functions (user interaction) …. Receive offers from restaurant on the street they are walking on or heading to (based on, for example, a previously scheduled meeting at a location on that street) [Abou-Rizk, col 19, lines 33-50]; 
generating, using the processing device, at least one targeted communication based on the at least one user data and the communication policy (Abou-Rizk, selection criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest at an appropriate time and location, Any or all of these criteria may be used to generate the particular ad) [Abou-Rizk, col. 10, lines 18-28]
transmitting, using the communication device, the at least one targeted communication to the at least one user device (Abou-Rizk, content may be delivered via SMS, MMS, E-mail, or other means known in the art. Content provided by transport module may be provided in a fashion that is independent of a particular carrier so that a publisher can receive and send advertising) [Abou-Rizk, lines 28-32]; 

Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Abou-Rizk by adopting teachings of Frank to be able to provide location information to requesting service providers or advertisers.
Abou-Rizk in view of Frank teaches system and method further comprising:
storing, using a storage device, the location in association with the network device identifier (Frank, location server stores location information about user(s) and provides location information to a requesting user (advertisers(s)) [Frank. 0031]; 
storing, using the storage device, the interaction data (Abou-Rizk, data such as delivered impressions and responses may be stored by reporting and inventory subsystem) [Abou-Rizk, col. 16, lines 4-8]; 
storing, using the storage device, the at least one user data in association with the interaction data (Abou-Rizk, preferences are then stored on a database in the system) [Abou-Rizk, 39-41]; and 
storing, using the storage device, the communication policy (Abou-Rizk, preferences are then stored on a database in the system) [Abou-Rizk, 39-41]. 
Even though, Abou-Rizk in view of Frank does not explicitly teach only one storage device, however, it would have been obvious to one of ordinary skill in the art to store data in one storage device to implement a centralized storage system.
Therefore, Abou-Rizk in view of Frank teaches system and method:
wherein the communication channel comprises at least one channel selected from the group consisting of a near-field communication (NFC) channel, a Bluetooth communication channel, a Wi-Fi communication channel, a cellular communication channel and a satellite communication channel (Abou-Rizk, type of network such as 2G, 3G, WiFi, etc.) [Abou-Rizk, col. 22, lines 18-19];
wherein the communication device is further configured for receiving a predesigned template (Abou-Rizk, the header information is used to determine the type of device being used by user, and to extract an appropriate template based on the device) [Abou-Rizk, col. 23, lines 5-7] …. (Abou-Rizk, the template may be further customized based on publishers requests or requirements based on other criteria) [Abou-Rizk, co 23, lines 25-27] …. (Abou-Rizk, once the is determined, a device specific template or default template may be selected, typically from a publisher template database) [Abou-Rizk, col. 23, lines 37-39];
where the processing device is further configured for generating the at least one targeted communication based on the predesigned template policy (Abou-Rizk, extracting a first template being configured for presentation of content …. Selection first set of content based at least in part of a set of user customization criteria …. Incorporating the first set of content into the first template to create a set of first user customized content [Abou-Rizk, col. 3, lines 41-48]. 

Regarding claims 2 and 12, Abou-Rizk in view of Frank teaches system and method, wherein the interaction data comprises at least one user device identifier associated with the at least one user device (Frank, Gateway passes location information with additional information and type of device to server) [Frank, Fig. 5 and associated disclosure]. 

Regarding claims 3 and 13, Abou-Rizk in view of Frank teaches system and method, wherein the interaction data comprises the at least one contact data (Abou-Rizk, providing content providers with  identification and collection of personal characteristics to help content providers target the “right” customers) [Abou-Rizk, lines 48-53]]. 

Regarding claims 4 and 14, Abou-Rizk in view of Frank teaches system and method, wherein the network device is configured for: 
transmitting a prompt to the at least one user device over the wireless communication channel (Frank, the mobile device can prompt a user to get permission; prompts to make a selection) [Frank, 0085, 0122]; 
receiving the at least one user data from the at least one user device over the wireless communication channel (Frank, a communication device reports its location to the location server) [Frank, Fig. 5 and associated disclosure]; and 
providing at least one communication service to the at least one user device based on receiving the at least one user data over the wireless communication channel (Frank, pseudo-location services) [Frank, Fig. 14, 15 and associated disclosure]. 

Regarding claims 5 and 15, Abou-Rizk in view of Frank teaches system and method, wherein the at least one communication service comprises at least one of internet connectivity and digital content delivery (Frank, pseudo-location services) [Frank, Fig. 14, 15 and associated disclosure]. 

Regarding claims 7 and 17, Abou-Rizk in view of Frank teaches system and method, wherein the communication policy comprises indication of a communication type corresponding to the at least one targeted communication, a communication medium corresponding to the at least one targeted communication, a communication schedule corresponding to the at least one targeted communication, a user selection criteria corresponding to the at least one targeted communication and a communication content indicator associated with the at least one targeted communication (Abou-Rizk, Selection criteria related to the user, such as providing an appropriate ad for a specific user based on a specific device and interest at an appropriate time and location (location of the user is determined for generating the particular ad) [Abou-Rizk, col. 10, lines 18-28]. 

Regarding claims 8 and 18, Abou-Rizk in view of Frank teaches system and method further comprising receiving, using the communication device, a time indicator associated with the interaction data, wherein the communication policy comprises indication of a communication schedule, wherein the transmitting of the at least one targeted communication is based on each of the time indicator and the communication schedule (Abou-Rizk, facilitating access to messaging functions for purposes of configuration and scheduling future messages to be sent to users) [Abou-Rizk, col. 14, lines 5-7]. 

Regarding claims 9 and 19, Abou-Rizk in view of Frank teaches system and method, wherein the communication policy comprises indication of a communication schedule comprising a time delay indicator and a number of communications indicator (Abou-Rizk, facilitating access to messaging functions for purposes of configuration and scheduling future messages to be sent to users) [Abou-Rizk, col. 14, lines 5-7], 
wherein the at least one targeted communication comprises a plurality of targeted communications corresponding to a plurality of batches, wherein the method further comprises generating, using the processing device, the plurality of batches according to the number of communications indicator, 
wherein the transmitting of the plurality of targeted communications comprises transmitting the plurality of targeted communications in batches (Abou-Rizk, Ad delivery , 
wherein a number of communications in each batch is based on the number of communications indicator, wherein a time interval between transmitting of a first batch of the plurality of batches and a second batch of the plurality of batches is based on the time delay indicator (Abou-Rizk, Ad delivery subsystem provides mechanism for enabling the ad platgorm to select the right ad for a specific user, at a specific time and based on a specific device and/or network) [Abou-Rizk, col. 15, lines 21-24]. 


Response to Arguments

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the amended invention using commercially available networking technology is acknowledged. However, why the amended invention as currently claimed is not eligible for patent under 35 USC 101 is responded to in the Rejection under 35 USC 101 section.

Applicant's argument that amended invention as currently claimed is eligible for patent under 35 USC 101 because the amended invention enhances user experience, brand experience, and can send tailored information to the users is acknowledged. However, why the amended invention as currently claimed is not eligible for patent under 35 USC 101 is responded to in the Rejection under 35 USC 101 section.



Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered. However, they are moot under new grounds of rejection.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hadadi et al. Published article “MobiAd: Private and Scalable Mobile Advertising”.
Yu et al. published article “Public WI-Fi Monetization via Advertising”.
Rocci et al. US Publication 2019/0090174.
Jamaluddin et al. published article “Hotring Advertising Model for Broadbank Hotspots”.
Virulkar et al. published article “Location Based Mobile Advertisement Publishing System”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

March 15, 2021